— Decision and order, Family Court, New York County (Mary E. Bednar, F.C.J.), entered December 19, 1989, which awarded custody of the parties’ child, Dawn Castro, to the child’s biological mother, and provided for visitation by the child’s biological father, unanimously affirmed, without costs.
It is well settled that determinations as to the custody of a child are governed by the best interests of the child (Eschbach v Eschbach, 56 NY2d 167). Further, neither parent has a prima facie right to custody. (Domestic Relations Law § 240.) Here, while both had problematic pasts, the evidence credited by the trial court supports its conclusion that the mother has *521taken steps to remedy her problems, and can provide the more stable home for the child. Thus, it cannot be said that the trial court’s determination lacked a sound and substantial basis in the record. Under these circumstances, no basis is presented to disturb the sound exercise of discretion by the Family Court (Alan G. v Joan G., 104 AD2d 147). Concur— Murphy, P. J., Carro, Rosenberger, Wallach and Ross, JJ.